--------------------------------------------------------------------------------

ONLINE DISRUPTIVE TECHNOLOGIES, INC.

SHARE OPTION GRANT
(time vesting where continued employment)

You have been granted the following option (the “Option”) to purchase Ordinary
Shares par value US 0.001 each (the “Shares”) of Online Disruptive Technologies,
Inc. (the “Company”), pursuant and subject to the terms and conditions of the
Company’s 2013 Stock Incentive Plan, a copy of which is attached hereto as
Exhibit A (as amended, the “Plan”), the Israel Appendix to the Plan, where
applicable, and the additional terms and conditions contained herein.

Name of Grantee   (the “Grantee”):       Date of Option Grant   (“Date of
Grant”):       Type of Option Award ____ Incentive Stock Option (U.S.) ( check
one): ____ Nonqualified Stock Option (U.S.)   ____ 102 Capital Gains Track
Option Award (with Trustee) (Israel)   ____ 102 Ordinary Income Track Option
Award (with Trustee) (Israel)   ____ 102 Non-Trustee Option Award (Israel)  
____ 3(9) Option Award (Israel)   Other
      Exercise Price Per Share   (“Exercise Price”): (US$)     Number of Shares
subject to   Option (the “Options”):           Vesting Commencement Date:      

Vesting Schedule:

One-third of the Options vest at the end of each year of advisory service.
Unvested Options may not be exercised.  

    Expiration Date:   (the date determined in accordance with and subject to
Section 6 of this Notice and the provisions of the Plan)


--------------------------------------------------------------------------------

- 2 -

Additional Terms and Conditions.

Capitalized terms used but not defined herein shall have the meaning assigned to
them in the Plan. By your signature below and the signature of the Company’s
authorized representative below, you and the Company agree that the Options are
granted under and governed by the terms and conditions of the Plan, a copy of
which is attached hereto as Exhibit A and made an integral part of this Notice.
While certain terms and conditions are included in this Notice, such terms and
conditions shall not in any way derogate from the applicability of all other
terms and conditions set forth in the Plan, and therefore, you are urged to
review the entire Plan and make yourself familiar with the terms and conditions
of the Plan. The Grantee, by its signature below, hereby confirms that he/she
has had an adequate opportunity to review the terms of the Option grant,
including, the Plan, this Notice, the Trust Agreement and any other documents
ancillary thereto and, if she/he so desires, to seek advice of legal counsel.

To the extent a 102 Option Award is designated above, you declare and
acknowledge: (i) that you fully understand that Section 102 of the Israeli
Income Tax Ordinance and the rules and regulations enacted thereunder apply to
the Options specified in this Notice and to you, and (ii) that you understand
the provisions of Section 102, the tax track chosen and the implications
thereof. With respect to Options granted under Section 102, the terms of such
Options shall also be subject to the terms of the Trust Agreement made between
the Company and the Trustee for the benefit of the Grantee, as well as the
requirements of the Israeli Income Tax Commissioner. The grant of Options is
conditioned upon the Grantee signing all documents requested by the Company or
the Trustee, in accordance with and under the Trust Agreement. A copy of the
Trust Agreement is available for the Grantee’s review, during normal working
hours, at Company’s offices.

Notwithstanding anything to the contrary, including the indication under “Type
of Option Award” above, the Company shall be under no duty to ensure, and no
representation or commitment is made, that the Option qualifies or will qualify
under any particular tax treatment (such as Section 102, ISO or any other
treatment), nor shall the Company be required to take any action for the
qualification of any Option under such tax treatment. The Company shall have no
liability of any kind or nature in the event that, for any reason whatsoever, an
Option does not qualify for any particular tax treatment.

In the event of any inconsistency or contradiction between any of the terms of
this Notice and the provisions of the Plan, the terms and provisions of this
Notice letter shall prevail.

1.     No Disposition of Options. The Options and the rights and privileges
conferred hereby shall not be sold, pledged or otherwise transferred (whether by
operation of law or otherwise), except under the laws of descent, and shall not
be subject to sale under execution, attachment, levy or similar process (each of
the foregoing, a “Transfer”).

2.     Restriction on Disposition of Shares.

(a)     Articles of Association/Bylaws. Shares issued upon exercise of Options
shall be subject to the Articles of Association and Bylaws of the Company, any
shareholders agreement applicable to all or substantially all of the Company's
holders of Shares (regardless of whether or not the Grantee is party to such
shareholders agreement) and any other governing documents of the Company,
including all policies, manuals and internal regulations adopted by the Company
from time to time, in each case, as may be amended from time to time, including,
without limitation, any provisions included therein concerning restrictions or
limitations on transferability of Shares (such as, but not limited to, right of
first refusal and lock up/market stand-off) or grant of any rights with respect
thereto and any provisions concerning a restrictions on the use of inside
information and other provisions deemed by the Company to be appropriate in
order to ensure compliance with applicable laws, statutes and regulations. By
exercising an Award the Grantee is deemed to have undertaken to comply with all
the foregoing provisions included in such Articles of Association, governing
documents, policies, manuals and internal regulations.

--------------------------------------------------------------------------------

- 3 -

(b)     Waiver. As a material precondition to the Company’s grant and issuance
of Options and Shares under the Plan, the Grantee hereby irrevocably waives any
right of first refusal, preemptive, co-sale, participation rights or other
similar rights with respect to any Transfer of any shares in the Company by
other shareholder or the issuance of securities by the Company, if such right
was so provided in any agreement between the Company and its shareholders in
general or in the Articles of Association or any other governing document of the
Company. The Grantee acknowledges and agrees that the Company and its
shareholders are entitled to rely on this irrevocable waiver.

(c)     Additional Shares or Substituted Securities. In the event of the
declaration of a share dividend (bonus shares), a share split, a reverse share
split, a reorganization (which may include a combination or exchange of shares),
a consolidation, a spin-off or other corporate divestiture or division, a
recapitalization, a reclassification or other similar occurrence affecting the
Company’s outstanding securities without receipt of consideration (or in
consideration for the par value), any new, substituted or additional securities
or other property (other than as an ordinary cash dividend) distributed by
reason of such occurrence with respect to any Shares which are subject to this
Section 2, or into which such Shares thereby become convertible, shall
immediately be subject to this Section2. Appropriate adjustments to reflect the
distribution of such securities or other property shall be made to the number
and/or class of Shares subject to this Section 2. The terms and conditions
contained herein and in the Plan in respect of the Options and/or the Shares
shall apply to any new, substituted or additional securities or other property
resulting from the above adjustments.

3.     Exercise Procedures. The Grantee or the Grantee’s representative may
exercise Options by giving a signed written notice to the Company, attention:
Company Secretary. The notice shall specify the election to exercise Options,
the number of Shares for which it is being exercised and the form of payment. In
the event that Options are being exercised by the representative of the Grantee,
the notice shall be accompanied by proof (satisfactory to the Company) of the
representative’s right to exercise such Options. The Grantee or the Grantee’s
representative shall deliver to the Company, at the time of giving the notice,
payment in a form permissible hereunder for the full amount of the Exercise
Price.

After receiving a proper notice of exercise, the Company shall cause to be
issued a certificate or certificates for the Shares as to which the Options have
been exercised, registered in the name of the person exercising such Options.
All certificates evidencing Shares acquired pursuant to the grant of an Option
under the Plan shall bear such legend as determined by the Company. In the case
of 102 Options Award (with Trustee) exercised during the Required Holding
Period, the Shares issued upon exercise shall be issued to and in the name of
the Trustee on behalf of Grantee, and shall be held by the Trustee in trust on
behalf of Grantee. In the case of 102 Option Award (with Trustee) exercised
after the Required Holding Period, the Shares issued upon the exercise shall be
issued either in the name of the Trustee or the Grantee, at the election of
Grantee; provided, however, that in the event the Grantee elects to receive the
Shares directly to his/her possession, the issuance thereof shall be subject to
the payment of any and all applicable taxes by the Grantee. The Grantee shall
have no rights as a shareholder with respect to any Shares subject to Options
until the Grantee receives such Shares following the filing of a notice of
exercise and paying the Exercise Price in accordance herewith.

In the event that the Company or, with respect to 102 Option Awards (with
Trustee), the Trustee, determines that it is required to withhold any tax as a
result of the exercise of Options, the Grantee, as a condition to the exercise
of Options, shall make arrangements satisfactory to the Company and the Trustee,
if applicable, to enable it to satisfy all withholding requirements. The Grantee
shall also make arrangements satisfactory to the Company and the Trustee, if
applicable, to enable it to satisfy any withholding requirements that may arise
in connection with the vesting or disposition of Shares acquired pursuant to the
grant of an Option under the Plan. Furthermore, the Grantee shall indemnify the
Company and the Trustee, if applicable, and hold them harmless against and from
any and all liability for any such tax or interest or penalty thereon, including
without limitation, liabilities relating to withholding.

--------------------------------------------------------------------------------

- 4 -

4.     Payment of Exercise Price. The Exercise Price shall be paid in cash or in
such other manner as determined by the Company in accordance with the Plan. If
Shares are publicly traded, all or part of the Exercise Price and any
withholding taxes may be paid by the delivery (on a form prescribed by the
Company) of an irrevocable direction to a securities broker approved by the
Company to sell Shares and to deliver all or part of the sales proceeds to the
Company or the Trustee.

5.     Irrevocable Proxy. As a material precondition to the Company’s issuance
of Options and Shares under the Plan, the Grantee hereby executes an irrevocable
proxy in the form attached hereto as Exhibit B, appointing as the Grantee’s
proxy, the Chairman of the Board of the Company or any other person designated
by the Board or the Committee with power of delegation, until immediately after
the listing for trading on a stock exchange or market or trading system of the
Company’s (or the Successor Corporation’s) shares. So long as any such Shares
are held by a Trustee and, unless the Trustee shall be directed otherwise by the
Board or the Committee, then subject to the terms of the Trust Agreement, such
Shares shall be voted exclusively by the Trustee, or any other person designated
by the Board or the Committee. The Trustee, may, subject to the Trust Agreement,
execute an irrevocable proxy appointing any person designated by the Board or
the Committee as its proxy with power of delegation. Any transfer of Shares from
the Trustee to the Grantee shall be conditioned upon the execution by the
Grantee of an irrevocable proxy, in the form attached hereto as Exhibit B. The
provisions of this Section shall apply to the Grantee and to any purchaser,
assignee or transferee of any Shares.

6.     Term and Expiration. The Options shall expire on the earlier of the
expiration date set forth in this Notice and the date which is 5 years after the
Date of Grant (five years after the Date of Grant if this option is designated
as an Incentive Stock Option in this Notice and the Grantee is a Ten Percent
Shareholder as defined in the Plan). If the Grantee’s Service terminates for any
reason, then this Option shall expire in accordance with the provisions of the
Plan.

7.     Tax Consultation.

THE GRANTEE IS ADVISED TO CONSULT WITH A TAX ADVISOR WITH RESPECT TO THE TAX
CONSEQUENCES OF RECEIVING OR EXERCISING OPTIONS HEREUNDER. THE COMPANY DOES NOT
ASSUME ANY RESPONSIBILITY TO ADVISE THE GRANTEE ON SUCH MATTERS, WHICH SHALL
REMAIN SOLELY THE RESPONSIBILITY OF THE GRANTEE.

In case of Incentive Stock Options, adjustments made pursuant to the Plan with
respect to Incentive Stock Options could constitute a “modification” of such
Incentive Stock Options (as that term is defined in Section 424(h) of the Code)
or could cause adverse tax consequences for the Grantee and the Grantee should
consult with his or her tax advisor regarding the consequences of such
“modification” on his or her income tax treatment with respect to the Incentive
Stock Option.

- Signature Pages Following -

--------------------------------------------------------------------------------

- 5 -

IN WITNESS WHEREOF, the parties have duly executed and delivered this NOTICE OF
SHARE OPTION GRANT as of the date last written below.

Grantee:   Online Disruptive Technologies, Inc.                   Name:    
Name:   ID no.:     Title:   Date:     Date:  


--------------------------------------------------------------------------------

- 6 -

EXHIBIT A

THE PLAN

--------------------------------------------------------------------------------

- 7 -

EXHIBIT B

ONLINE DISRUPTIVE TECHNOLOGIES, INC.

(the “Company”)

IRREVOCABLE PROXY

I, the undersigned, hereby irrevocably appoints, until immediately after the
listing for trading on a stock exchange or market or trading system of the
Company’s (or the Successor Corporation’s) shares (as such term is defined under
the 2013 Share Incentive Plan of the Company (the “Plan”)), the Chairman of the
Board of the Company or any other director of the Company designated by the
Board of the Company, with full power of substitution, as my proxy to: (i) cause
any number of shares, of any class, of the Company owned by me or by the Trustee
(as defined in the Plan) on my behalf, at any time and from time to time, and as
may be adjusted (the “Shares”), to be counted as present at any and all general,
special or class meetings of the Company’s shareholders; (ii) represent me and
to vote in my name at any and all general, special or class meetings of the
shareholders of the Company, however called, in respect of the Shares, (iii)
sign and execute on my behalf any written resolutions of the shareholders of the
Company, or any class thereof, in respect of the Shares, (iv) exercise or fail
to exercise, in the proxyholder’s sole and absolute discretion, any rights or
obligations attached to any and all Shares, and sign on my behalf any document
or instrument relating to such rights or obligations, including, without
limitation, shareholders agreements, documents concerning rights of bring along,
tag along, first refusal, preemptive rights, co-sale rights, information rights,
registration rights and any other rights, if any, whether included in the
incorporation documents of the Company or any other document or instrument as
shall be from time to time, provided however, that such exercise does not impose
on the undersigned any monetary liability; and (iv) receive all notices and
communications with respect to the above.

As long as this proxy is in effect, any and all voting rights I may have with
respect to the Shares shall be exercised exclusively by this proxy. The
undersigned hereby revokes any proxy(ies) heretofore given in respect of the
Shares to any person(s) and agrees not to give any other proxies in derogation
or preventing the undersigned from complying with its obligations hereof, until
such time as this proxy is no longer in full force and effect.

The undersigned acknowledge and agree that this proxy shall be irrevocable and
is a special power of attorney coupled with an interest sufficient in law to
support an irrevocable power and shall survive the bankruptcy, death,
adjudication of incompetence or the like of undersigned. This proxy shall
survive the transfer of Shares, until duly replaced by a similar power of
attorney executed by the transferee. The Company is an intended third party
beneficiary of this proxy.

IN WITNESS WHEREOF, the undersigned has executed this IRREVOCABLE PROXY as of
the date written below.

Signature:   Printed Name:   ID number:   Date:  


--------------------------------------------------------------------------------